DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Neigut (US D841,141 S).
Looking to Figure 5, a portion of which is reproduced below, Neigut discloses a straight 
    PNG
    media_image1.png
    165
    143
    media_image1.png
    Greyscale
 rod with a spiral having an uppermost turn which is larger than a lower turn.  

Regarding claim 2, looking again to Figure 5, the transition between the spiral and the 
    PNG
    media_image2.png
    49
    94
    media_image2.png
    Greyscale
rod is a horizontal section; thereby meeting claim recitations.
The unitary construction meets claim 3 recitations.

    PNG
    media_image3.png
    207
    112
    media_image3.png
    Greyscale
 member, since it includes a spiral and tape or electric wire could be affixed thereto.  Note that minimal patentable weight can be given to the fixing member, since tape is fixable to substantially any solid surface.
Regarding claim 6, the long spring-like configuration of the fixing member inherently can be readily manipulated.  This meets the recitation of adjustable.
Regarding claim 7, the second spiral is inherently compressible.  In combination with the spring-like configuration of the structure immediately there below, claim recitations are met.  No further patentable weight may be given to the manner in which the device interacts with an unclaimed component (i.e., the marker pole).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Neigut (US D841,141 S), as applied above.

Regarding claim 3, the examiner takes Official notice that metal wire is a well-known material of construction.  It would have been obvious to one of ordinary skill at the time of the invention to have used metal wire in order to obtain a durable and inexpensive product.  A metal wire construction would result in the upper portion being adjustable, as discussed above regarding claims 6 and 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. At least Glamos (U.S. Patent 5,174,060); Stelly (U.S. Patent 4,928,418); Brown (U.S. Patent 2,651,251) and Goetter (U.S. Patent 2,494,476) meet at least claim 1 recitations.  Several other references differ in only the lack of teaching regarding the relative inner diameters; however, as exemplified by many of the references of record, this is not a patentably distinguishing feature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989.  The examiner can normally be reached on 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671